Citation Nr: 1230728	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  06-31 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to Department of Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969. The appellant seeks surviving spouse benefits. 

This appeal comes before the Board of Veterans' Appeals  (Board) from a January 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied recognition as the Veteran's surviving spouse for the purposes of VA death benefits.  The appellant testified before the Board in April 2008. 

In July 2008, the Board denied the appellant's claim.  The appellant filed a timely appeal of that decision to the United States Court of Appeals for Veterans Claims, and pursuant to a Joint Motion for Remand, a September 2010 Order vacated the Board's decision and remanded the matter for compliance with the instructions in the Joint Motion for Remand.

The Board remanded this matter for additional notice actions in February 2011.  Since the instructions in the February 2011 remand were not completed, the appeal is again REMANDED to the RO.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The February 2011 Board remand noted that the appellant is seeking recognition as the Veteran's surviving spouse for the purposes of VA death benefits.  Her claim was denied by the Board in July 2008 because the appellant was not found to be the lawful spouse of the Veteran at the time of his death, as they had divorced on May 6, 1996.  Subsequent to the Board's July 2008 denial, the appellant submitted new evidence in the form of a December 2008 Order from the North Carolina District Court, Orange County, in which the May 6, 1996, Judgment of Absolute Divorce between the appellant and the Veteran was found to be void.  However, in a December 1996 administrative decision, VA had previously deemed that another person (C.C.) had a July 1994 marriage to the Veteran that was valid, making her the currently recognized surviving spouse, rather than the appellant. 

VA regulations state that except as provided in §3.52, surviving spouse means a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death and:  (1) Who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and (2) Except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50 (2011).  Because the regulations provide for only one surviving spouse, any allowance of the appellant's claim for surviving spouse benefits will jeopardize the currently recognized surviving spouse's benefits. 

In February 2011, the Board remanded the claim to follow the procedures for contested claims so that the currently recognized surviving spouse may exercise her right to participate in this adjudicatory process since the newly submitted December 2008 Order from the North Carolina District Court, Orange County, may affect the currently recognized surviving spouse's right to benefits.  38 C.F.R. §§ 19.100-19 .102, 20.500-20.504 (2011). 

However, the claims file does not show that the procedures were followed.  Therefore, an additional remand is warranted for compliance with the Board prior February 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  Follow the contested claims procedures of 38 C.F.R. §§ 19.100-19 .102, 20.500-20.504 (2011) in the appellant's claim of entitlement to recognition as the Veteran's surviving spouse for the purposes of establishing entitlement to VA death benefits, in which the contesting parties are the current claimant for recognition (appellant) and the currently recognized surviving spouse.  Send the currently recognized surviving spouse and her attorney copies of all relevant documents to this claim and provide her an opportunity to submit evidence and to appear for a hearing if she so desires. 

2.  Then, readjudicate the appellant's claim for recognition as the Veteran's surviving spouse.  Issue a supplemental statement of the case to both the current claimant for recognition (appellant) and the currently recognized surviving spouse, and their respective attorneys, and allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

